     Case 2:21-cv-00411-GMN-EJY Document 12 Filed 05/13/21 Page 1 of 2



 1   DANIELLE J. BARRAZA, ESQ.
     Nevada Bar No. 13822
 2   MAIER GUTIERREZ & ASSOCIATES
     8816 Spanish Ridge Avenue
 3   Las Vegas, Nevada 89148
     Telephone: 702.629.7900
 4   Facsimile: 702.629.7925
     E-mail:    djb@mgalaw.com
 5
     Attorneys for Plaintiff Carmela Scafidi
 6

 7

 8

 9                                UNITED STATES DISTRICT COURT
10                                        DISTRICT OF NEVADA
11
      CARMELA SCAFIDI, individually,                       Case No.: 2:21-cv-00411-GMN-EJY
12
                            Plaintiff,       STIPULATION AND ORDER TO
13                                           EXTEND TIME FOR PLAINTIFF TO
      vs.                                    RESPOND TO DEFENDANT’S MOTION
14                                           TO DISMISS PLAINTIFF’S COMPLAINT
      TRUCKEE SOUTH, LLC d/b/a CLUB [ECF NO. 11]
15    FORTUNE CASINO, a domestic limited-
      liability company; KENNETH MARTIN, an [FIRST REQUEST]
16    individual; DOES I-X; and ROE BUSINESS
      ENTITIES I-X, inclusive,
17
                            Defendants.
18

19

20          Plaintiff Carmela Scafidi (“Plaintiff”) and Truckee South, LLC, LLC d/b/a Club Fortune
21   Casino (“Defendant”), by and through their respective counsel, hereby stipulate to extend the time for
22   the Plaintiff to respond to Defendant’s Motion to Dismiss Plaintiff’s Complaint [ECF No. 11]. The
23   current deadline to respond is May 13, 2021. The parties have agreed to extend Plaintiff’s time to
24   respond to and including May 20, 2021.
25   ///
26   ///
27   ///
28   ///


                                                       1
     Case 2:21-cv-00411-GMN-EJY Document 12 Filed 05/13/21 Page 2 of 2



 1          This is the first request for such an extension. This request is made in good faith and not for

 2   purposes of delay, but is being sought solely for the purpose of allowing sufficient time to brief the

 3   issues that have been submitted in Defendant’s motion.

 4     DATED this 13th day of May, 2021.               DATED this 13th day of May, 2021.

 5     Respectfully submitted,                         Respectfully submitted,

 6     MAIER GUTIERREZ & ASSOCIATES                     WOODBURN AND WEDGE

 7
       _/s/ Danielle J. Barraza_______________          /s/ Ellen Jean Winograd__________________
 8     DANIELLE J. BARRAZA, ESQ.                       ELLEN JEAN WINOGRAD, ESQ.
       Nevada Bar No. 13822                            WOODBURN AND WEDGE
 9     8816 Spanish Ridge Avenue                       6100 Neil Road, Suite 500
       Las Vegas, Nevada 89148                         Reno, Nevada 89511
10     Attorneys for Plaintiff Carmela Scafidi         Attorneys for Defendant Truckee South, LLC
                                                       d/b/a Club Fortune
11

12
               IT IS SO ORDERED.
13                                  May
               DATED this ___
                          13 day of March, 2021.
14

15

16
                                                       Gloria M. Navarro, District Judge
17                                                     United States District Court
18

19

20

21

22

23

24

25

26

27

28


                                                       2
